Citation Nr: 1613406	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-39 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 
 
 2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION


The Veteran served on active duty from March 1972 to August 1972.  He had additional service in the Army Reserves. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for PTSD and a back disability. 

In July 2011, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.

In September 2011, the Board expanded the PTSD issue to include an acquired psychiatric disorder under Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board then remanded both claims to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

In September 2014, the Board remanded the acquired psychiatric disorder claim to the RO via the AMC in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.  

In September 2014, the Board issued a decision denying the Veteran's claim for service connection for a back disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2015 memorandum decision, the Court vacated the September 2014 Board decision regarding the back disorder claim and remanded the issue to the Board for further readjudication.  The appeal has now been returned to the Board for appellate disposition.  

The Board notes that in appealing his back disorder claim to the Court, the Veteran argued that his Board hearing was inadequate.  In the September 2015 memorandum decision, the Court stated that the Veteran could request another Board hearing if he so desired.  To date, the Veteran has not requested another Board hearing.  See 38 C.F.R. § 3.103(c)(1) (2015) ("Upon request, a claimant is entitled to a hearing at any time on any issue involved in a claim[.]").

In February 2015 and February 2016, the Veteran and his representative waived initial RO consideration of any subsequent evidence that may be submitted, and the Board accepts any subsequently submitted evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, after a close review of the record, further development is needed prior to disposition of the claims.

Initially, in a January 2015 VA medical opinion, the Veteran's VA treating physician indicated that the Veteran was recently treated at the VA Medical Center (VAMC) in Wichita, Kansas, in November 2014 for his PTSD.  On an October 2014 VA 21-4142 Form, the Veteran also reported recent treatment for his back disorder at the VAMC in Wichita.  These treatment records are not currently in the claims file as the most recent VA treatment records in the claims file are dated in October 2014.  On remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).   

Regarding the back claim, the Court vacated the Board's September 2014 denial and remanded the issue for further development.  Specifically, the Court believed that the AOJ needed to contact the Veteran to attempt to obtain the medical treatment records from the private chiropractor who treated him for his back disorder shortly after his military discharge.  At his July 2011 Board hearing, the Veteran testified that he was treated for his back disorder by a private chiropractor whose first name was Mark and who was located in Florida shortly after his military discharge.  To date, the AOJ has not made attempts to obtain these pertinent treatment records and these records are not currently in the claims file.  Upon remand, attempts to obtain these records must be made.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1).

Regarding the acquired psychiatric disorder claim, the Board previously remanded this claim in September 2014 for, in pertinent part, a VA examination and medical opinion to be obtained.  A VA psychiatric examination and medical opinion were obtained in January 2015 and February 2015, respectively, in which the VA examiner determined that the Veteran did not have a current diagnosis under the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  During the pendency of the Veteran's appeal, effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that defined the term "psychosis" to remove outdated references to the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), and replaced them with references to the recently updated DSM-V.  The rulemaking also updated the nomenclature used to refer to certain mental disorders in accordance with DSM-V.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 (2015).  However, as the Veteran's acquired psychiatric disorder claim was certified to the Board prior to August 2014, the criteria provided in the DSM-IV are controlling.  See 79 Fed. Reg. 45 ,093, 45,094 (Aug. 4, 2014).  Thus, the Board finds that another VA examination and medical opinion are required to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD, under the correct DSM-IV standard.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the Court or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders").  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide the complete name, address, and approximate dates of treatment of the private chiropractor (whose first name starts with Mark) located in Florida, who treated him for his back disorder shortly after his military discharge in 1972.  After the Veteran has signed the appropriate release, the records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Obtain all pertinent treatment records dated since October 2014 from the Wichita, Kansas, VAMC.

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Arrange for a psychiatric examination of the Veteran.  The claims file and a copy of this remand must be reviewed by the examiner in conjunction with the examination.  The examiner should elicit from the Veteran a detailed lay history of his reported stressors to the extent possible and this history should be documented in the examination report.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

a.  Identify, by psychiatric diagnosis, each and every chronic psychiatric disability entity found.  Specifically address whether a diagnosis of PTSD made in accordance with DSM-IV criteria is warranted.  If the criteria for a diagnosis of PTSD are not met, please explain why the criteria for such diagnosis are not met.

b.  Review the Veteran's service treatment records, lay history and stressor information for indications of military sexual trauma or physical trauma/assault, as reported by the Veteran.  In this regard, please note in the examination report the presence or absence of any signs/indicators of change of behavior or performance in service (or thereafter as relevant) that are corroborative that such a stressor occurred.  Upon review of the pertinent evidence, the examiner is requested to opine as to whether evidence indicates that personal assault/trauma occurred in service as reported.

c.  If a DSM-IV diagnosis of PTSD is made, the examiner should specify the stressor or stressors used as the basis for the diagnosis and whether the stressors is sufficient to produce/support a diagnosis of PTSD.  The examiner also should specify whether there is a link between the Veteran's current symptomatology and any in-service stressor found to be established by the record.  The examiner should opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed PTSD is related to a service stressor.

d.  For an acquired psychiatric disability other than PTSD (depressive disorder, major depression), the examiner should opine (as to each diagnosis) whether it is at least as likely as not (i.e., 50 percent or greater probability) that such originated during active service or is otherwise etiologically related to the Veteran's period of active service extending from March to August 1972.

As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  The examiner must explain the rationale for all opinions provided.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer should clearly and specifically note this in the report, and explain why this is so.

4.  After the development requested above has been completed, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




